Citation Nr: 0841882	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-24 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946 and from May 1951 to October 1952.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  

The Board notes that the appellant's substantive appeal was 
untimely received.  The substantive appeal must be filed 
within 60 days after mailing of the statement of the case 
(SOC), or within the remainder of the 1 year period from the 
mailing of notification of the determination being appealed.  
38 C.F.R. § 20.302.  In this case, the substantive appeal was 
received in August 2007, which was more than 60 days 
following the issuance of the May 2007 SOC and more than one 
year after the rating decision.  However, the appellant 
informed VA in an August 2007 letter that she had advised the 
VA phone unit of her change of address prior to the issuance 
of the May 2007 SOC.  However, the SOC was still sent to her 
old address.  In light of the foregoing, the Board finds that 
good cause has been shown for the untimely submission and 
will proceed with the appeal.  See generally, 38 C.F.R. § 
20.303.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of accrued benefits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal of the denial of 
service connection for the cause of the veteran's death and 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
has been obtained.

2.  The veteran's death certificate shows that he died in 
October 2005, and the immediate cause of death was listed as 
end stage lung cancer.

3.  At the time of the veteran's death, service connection 
had been established for post traumatic stress disorder 
(PTSD), rated as 100 percent disabling from January 28, 1998.

4.  The cause of the veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service.

5.  The initial claim for entitlement to DIC under to the 
provisions of 38 U.S.C.A. 
§ 1318 was filed in November 2005.

6.  The veteran was not a prisoner of war, he was not in 
receipt of compensation at the 100 percent rate due to 
service-connected disability for a period of at least five 
years immediately after his discharge from active service, or 
for 10 or more years prior to his death, nor has the 
appellant alleged that he would have been in receipt of such 
compensation, but for clear and unmistakable error in a prior 
decision.


CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 
(2008).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Cause of Death - VCAA Considerations

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Board finds that the VCAA duty with regard to the claim 
for the cause of the veteran's death was either satisfied by 
a letter sent to the appellant in January 2007 or was not 
prejudicial.  Although the January 2007 letter was sent after 
the initial adjudication of the claim in February 2006, this 
was not prejudicial as the claim was subsequently 
readjudicated in the May 2007 statement of the case (SOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  The 
January 2007 letter informed the appellant of the information 
and evidence required to substantiate a claim for DIC based 
on a previously service-connected and not yet service 
connected disability.  Although the appellant was not 
specifically informed that the veteran was service connected 
for post traumatic stress disorder (PTSD), the appellant 
demonstrated actual knowledge of this in her March 2006 
notice of disagreement (NOD) when she stated that the 
veteran's PTSD was a contributing factor in his death.  
Sanders v. Nicholson, 487 F.3d 881 (2007) cert. granted, 76 
U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209).  In this 
case, the fact that the notice did not address either the 
relevant rating criteria or effective date provisions, was 
harmless error because service connection is being denied, 
and therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the appellant at 
every stage of this case.  All available service treatment 
records as well as all identified VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the appellant's claims.  VA has also assisted 
the appellant and her representative throughout the course of 
this appeal by providing them with a SOC, which informed them 
of the laws and regulations relevant to his claims.  The 
Board further finds that a VA medical opinion is not 
necessary with respect to this claim.  See DeLaRosa v. Peake, 
515 F.3d 1319 (Fed. Cir. 2008) (holding that VA's duty to 
obtain a medical opinion under 38 U.S.C. § 5103A(d) does not 
apply to a DIC claim, as the applicability of this provision 
is explicitly limited to claims for disability compensation).  

Moreover, the Board finds that a medical examination would 
not be necessary to make a decision on this claim under 38 
U.S.C. § 5103A(a).  In that regard, as set forth below, the 
record on appeal indicates that the veteran's lung cancer was 
not present during his active service or for many years 
following his discharge from active duty, nor is there any 
competent medical evidence that his service-connected PTSD 
affected his lung cancer.  Under these circumstances, the 
Board finds that a medical opinion is not necessary.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

DIC under 38 U.S.C.A. § 1318 - VCAA Considerations

With respect to the appellant's claim of entitlement to DIC 
under to the provisions of 38 U.S.C.A. § 1318, the Board has 
determined that there is no legal entitlement to the claimed 
benefits as a matter of law.  The notice provisions and duty 
to assist provisions are not applicable to a claim, where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  These matters involve an inquiry based upon the 
evidence of record prior to the veteran's death and not based 
upon the development of new evidence, although such 
development was undertaken in this case.  As there is no 
dispute as to the underlying facts of this case, and as the 
Board has denied the claims as a matter of law, the notice 
and duty to assist provisions are inapplicable.  See e.g., 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); 
Wensch v. Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claim for DIC.  38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the issue of entitlement to DIC under to the provisions of 38 
U.S.C.A. § 1318 without further development.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Analysis

Having determined that VA has satisfied its' duties to notify 
and assist the appellant in her appeal, the Board will now 
address her claims on the merits.  

Service Connection for Cause of Death

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributes substantially or materially to death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c).  Service-connected disabilities or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there was resulting debilitating effects and 
general impairment of health to the extent that would render 
the person less capable of resisting the effects of either 
disease or injury primarily causing death.  38 C.F.R. § 
3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  A certificate of death indicates that the 
veteran died in October 2005.  The immediate cause of death 
was listed as end stage lung cancer.  There were no other 
significant conditions or underlying causes listed.

At the time of the veteran's death, service connection had 
been established for PTSD.  The appellant asserted in her 
March 2006 NOD that the veteran's PTSD was a contributing 
factor in his death because he did not like associating with 
anyone, which prevented him from seeking medical care for his 
lung cancer until it was too late.  However, the medical 
evidence of record does not show that the veteran's service-
connected PTSD was a principal or contributory cause of his 
death.  The veteran's death certificate did not mention PTSD, 
and the medical evidence does not relate his lung cancer to 
his service-connected PTSD.  

Moreover, despite the appellant's assertions, there is no 
objective evidence that the veteran's PTSD prevented him from 
seeking medical treatment for his lung cancer.  On the 
contrary, the medical evidence indicated that the veteran 
received care from VA on a regular basis.  In this regard, 
the VA treatment records reflected that he received regular 
check ups for a variety of conditions, including lung cancer 
which was diagnosed in November 2003.  In fact, a December 
2004 entry reflected that he did not tolerate chemotherapy 
well, but completed RT (radiation therapy) in January 2004.  
In addition, the veteran received inpatient treatment in July 
2005 (several months prior to his death) following complaints 
of dizziness.  Furthermore, these records do not reflect that 
the veteran's PTSD affected his ability to receive treatment 
for his lung cancer.  Thus, the Board concludes that the 
appellant's assertions are unsupported by the veteran's 
medical records.  Based on the foregoing, the Board concludes 
that the veteran's service-connected PTSD was not a principal 
or contributory cause of death.  

Furthermore, the Board finds that lung cancer was not 
causally or etiologically related to his military service.  
The veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of such a disorder, and 
he was not diagnosed with lung cancer until many decades 
following his separation from service.  With regard to the 
decades-long evidentiary gap in this case between active 
service and the earliest indications of lung cancer, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove a claim that lung 
cancer had its onset in service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  See also Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board notes that the earliest post-service medical 
evidence dates in the 1990s, yet the first notation of lung 
cancer was not until 2003.  As such, there has been no 
showing of lung cancer until decades after service.  
Therefore, the Board finds that lung cancer did not manifest 
in service or for many years thereafter.

In addition to the lack of evidence showing that lung cancer 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link the veteran's 
cause of death to his military service.  In fact, as noted 
above, there was no event, disease, or injury in service to 
which the veteran's death could be related.  See 38 C.F.R. § 
3.159(c)(4)(i).  As such, the Board concludes that the 
veteran's lung cancer did not manifest in service and was not 
causally or etiologically related to military service.  

Therefore, the Board finds that a preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  Because the 
preponderance of the evidence is against the appellant's 
claim, the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
the cause of the veteran's death is not warranted.

In reaching this decision, the notes that the appellant has 
presented no clinical evidence or medical opinion that would 
establish a link between PTSD and the veteran's death.  In 
the absence of evidence indicating that the appellant has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that her contentions 
with regard to an etiological relationship between PTSD and 
the veteran's death to be of no probative value.  See Moray 
v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

DIC under the provisions of 38 U.S.C.A. § 1318

The appellant also seeks entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 
U.S.C.A. § 1318 authorizes the payment of DIC to a surviving 
spouse in cases where a veteran's death was not service-
connected, provided that the veteran was in receipt of or 
"entitled to receive" compensation at the rate of a 100 
percent (total) rating due to service-connected disability 
for a period of at least five years from the date of his 
discharge or release from active duty, for 10 or more years 
immediately preceding his death, or for a continuous period 
of not less than one year immediately preceding death if the 
veteran was a prisoner of war who died after September 30, 
1999.  This statute was implemented by VA at 38 C.F.R. § 
3.22.

In her August 2007 substantive appeal, the appellant 
specifically requested consideration of her claim under Wingo 
v. West.  However, for the reasons discussed below, Wingo v. 
West is no longer applicable to the claim due to changes in 
the law.  The Board will now briefly discuss the state of the 
law regarding the claim for DIC.  

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Following the Court's decision in Wingo, VA promulgated a 
final regulation pertaining to DIC benefits for survivors of 
certain veterans rated totally disabled at time of death, 
effective January 21, 2000.  See 65 Fed. Reg. 3,388-3,392 
(2000).  This resulted in a revision of 38 C.F.R. § 3.22.  
The final regulation established an interpretive rule 
reflecting VA's conclusion that 38 U.S.C.A. § 1318(b) 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute, or would have 
established such a right if not for clear and unmistakable 
error by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening: "hypothetical 
entitlement" claims.  Thus, VA has established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. § 1311(a)(2) 
or 38 U.S.C.A. § 1318.  

Thereafter, in Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005), the Court determined that the theory of hypothetical 
entitlement should be applied on a limited basis; i.e. only 
to claims pending on the date of the change of 38 C.F.R. 
§ 3.22, January 21, 2000.  Prior to that time, the amended 38 
C.F.R. § 3.22 could not be retroactively applied.  However, 
in Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008), the 
Federal Circuit reversed the decision of the Court, holding 
that the application of amended section 3.22 to the 
appellee's claim did not create an unlawful retroactive 
effect because it did not retrospectively diminish any of her 
rights to benefits.  Thus, the Federal Circuit held that 38 
C.F.R. § 3.22, as amended in 2000, did not have an unlawful 
retroactive effect and may be applied to claims for DIC 
benefits filed by survivors before the amendment took effect.  
In this case, the appellant filed her claim in November 2005.  
Thus, hypothetical entitlement is not for application in this 
case.

The Board notes that 38 C.F.R. § 3.22 also provides, in 
pertinent part, [f]or purposes of this section, "entitled to 
receive" means that the veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied: (1) the veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified in paragraph (a)(2) of 
this section but for clear and unmistakable error committed 
by VA in a decision on a claim filed during the veteran's 
lifetime; or (2) additional evidence submitted to VA before 
or after the veteran's death, consisting solely of service 
department records that existed at the time of a prior VA 
decision but were not previously considered by VA, provides a 
basis for reopening a claim finally decided during the 
veteran's lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with §§ 
3.156(c) and 3.400(q)(2) of this part for the relevant period 
specified in paragraph (a)(2) of this section.  See 70 Fed. 
Reg. 72211-01 (December 2, 2005).

In sum, the only possible ways of prevailing on a claim for 
benefits under 38 U.S.C.A. § 1318 are: (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; (2) to show that such requirements 
would have been met, but for clear and unmistakable error in 
a previous decision; or (3) to show that service department 
records in existence at the time of a prior VA decision that 
were not previously considered by VA provide a basis for 
reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  First, the veteran plainly did 
not meet the durational requirement for a total disability 
rating in existence during his lifetime under 38 U.S.C.A. § 
1318.  His only service-connected disability was PTSD, 
evaluated as 100 percent disabling effective from January 
1998.  However, the veteran died in October 2005, and 
therefore was not rated as totally disabled for a continuous 
period of 10 years prior to his death.  Additionally, the 
veteran was not assigned a total rating due to a service-
connected disability for a period of at least five years from 
the date of his discharge or release from active duty in 
October 1952, and was not a prisoner of war.

The next issue is whether either of the aforementioned 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error (CUE) in a decision on a claim filed 
during the veteran's lifetime.  During his lifetime, the 
veteran had been denied entitlement to service connection for 
hearing loss, a right eye wound, colon cancer, and a left leg 
injury.  Neither the veteran during his lifetime nor the 
appellant has successfully or specifically pled clear and 
unmistakable error in any of the rating actions that would 
have entitled the veteran to a total rating at any time prior 
to January 1998.  See Andre v. Principi, 301 F.3d 1354 (Fed. 
Cir. 2002) (any claim of CUE must be pled with specificity).

In order for a claimant to successfully establish a valid 
claim of CUE in a final RO rating decision, the claimant must 
articulate with some degree of specificity what the alleged 
error is, and, unless the alleged error is the kind of error 
that, if true, would be CUE on its face, the claimant must 
provide persuasive reasons explaining why the result of the 
final rating decision would have been manifestly different 
but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 
94 (1995).  In this case, the appellant has not specifically 
alleged CUE.  Instead, she generally contends that the 
veteran was hypothetically entitled to DIC.  However, as 
discussed herein, VA has established that "hypothetical 
entitlement" is not a viable basis for establishing benefits 
under either 38 U.S.C.A. § 1318.  Moreover, even if such 
contentions are liberally construed as a CUE claim with 
regard to a previous denial, it appears that the appellant 
would be essentially requesting that the Board reweigh or 
reevaluate the evidence and reach a different conclusion.  
However, such a disagreement with how the facts were weighed 
or evaluated is not clear and unmistakable error.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  As such, the 
appellant has not established a valid claim of CUE at this 
time.

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service-
connected disability rating retroactively.  In this regard, 
the Board has identified no such records which establish that 
the veteran was entitled to a total service-connected 
disability rating for the requisite time period.

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, as the veteran was not 
entitled to receive a total disability rating for either at 
least five years after his departure from active service or 
for at least the 10 years prior to his death, the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C. § 1318 is denied.  


REMAND

In November 2005, the appellant filed a Form 21-534, 
Application for DIC, death pension, and accrued benefits.  In 
a February 2006 rating decision, service connection for the 
cause of death and entitlement to DIC under 38 U.S.C.A. 
§ 1318 were denied.  Additionally, in the March 2006 notice 
letter accompanying the rating decision, the appellant was 
also denied accrued benefits because VA did not owe the 
veteran any money.  In her March 2006 NOD, the appellant 
specifically expressed disagreement with the denials of DIC, 
cause of death, and accrued benefits.  However, the May 2007 
SOC did not address the denial of accrued benefits.  As the 
appellant specifically disagreed with the denial of this 
issue, it is remanded to the RO for the issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

A statement of the case (SOC), containing 
all applicable laws and regulations, on 
the issue of entitlement to accrued 
benefits must be issued.  Manlincon, 12 
Vet. App. 238.  The appellant should be 
advised of the time period in which to 
perfect her appeal.  Only if the 
appellant's appeal as to this issue is 
perfected within the applicable time 
period, then such should return to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


